Name: 94/357/EC: Council Decision of 21 February 1994 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America on the mutual recognition of certain distilled spirits/spirit drinks
 Type: Decision
 Subject Matter: marketing;  beverages and sugar;  European construction;  America
 Date Published: 1994-06-24

 Avis juridique important|31994D035794/357/EC: Council Decision of 21 February 1994 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America on the mutual recognition of certain distilled spirits/spirit drinks Official Journal L 157 , 24/06/1994 P. 0036 - 0036 Finnish special edition: Chapter 11 Volume 32 P. 0057 Swedish special edition: Chapter 11 Volume 32 P. 0057 COUNCIL DECISION of 21 February 1994 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the United States of America on the mutual recognition of certain distilled spirits/spirit drinks (94/357/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) thereof, Having regard to the recommendation from the Commission, Whereas exports of Community spirit drinks represent a significant share of trade in this sector; whereas the trend in exports is progressing satisfactorily as a result of the quality for which these products are recognized on the markets of third countries; Whereas recognition by third countries, and in particular by the United States of America, of Community geographical designations for spirit drinks is an essential factor in maintaining and increasing these exports; Whereas the Community may only conclude an agreement on protection and mutual recognition in this sector on the basis of the principle of reciprocity as laid down in Article 11 of Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down the general rules on the definition, description and presentation of spirit drinks (1); Whereas it is necessary to authorize the French Republic to maintain in force the Agreement in the form of an Exchange of Letters dated 2 December 1970 and 18 January 1971 in so far as it is complementary to the Agreement that forms the subject of this Decision; Whereas the negotiations between the Community and the United States of America have resulted in an Agreement which is equally advantageous to both parties, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the United States of America on the mutual recognition of certain distilled spirits/spirit drinks together with the Side Letter annexed thereto are hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The French Republic is authorizing to maintain in force the Agreement in the form of an Exchange of Letters dated 2 December 1970 and 18 January 1971 in so far as it is complementary to the Agreement referred to in Article 1. Article 3 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement referred to in Article 1 in order to bind the Community. Article 4 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 21 February 1994. For the Council The President Th. PANGALOS (1) OJ No L 160, 12. 6. 1989, p. 1. Regulation as amended by Regulation (EEC) No 3280/92 (OJ No L 327, 13. 11. 1992, p. 3).